Title: To George Washington from Thomas Mifflin, 2 December 1793
From: Mifflin, Thomas
To: Washington, George


            
              Sir
              Philadelphia December 2d 1793
            
            In consequence of a letter from the Secretary at War, stating the suggestion of the
              French Minister, relative to the design of the Refugees, who, according to his
              information, were about to embark from this Port for Jeremie, or Cape St Nichola Mole,
              in the Ship Delaware, and the Goillette Betsey; I
              have instituted an enquiry on the subject; the result of which I have now the honor to
              communicate, in the report of the Master Warden of the Port of Philadelphia. I am,
              with perfect respect, sir, Your Excellencys Most obedient Servant
            
              Tho. Mifflin
            
          